DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 06 November with respect to amended claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Fukuda et al (US 2001/0004284 A1) and Underwood et al (US 2007/0266878 A1) in view of Kawabe (US 2013/0265609 A1).
	Referring to claim 1:
	Fukuda et al disclose two embodiments of an image forming device comprising: 
a printing data generator (processor 120-121) which generates printing data by adding outer area image data to form an outer area image (calibration pattern 82, 114) 
the image forming section (print head 22 of printer 88) which forms the original image on a recording medium (a cut sheet in the two embodiments relied on) according to the original image data included in the printing data generated by the printing data generator and forms the outer area image on the recording medium according to the outer area image data included in the printing data generated by the printing data generator (abstract and par. 59).
Underwood et al disclose a device for forming and using eye marks in image processing. The eye mark has multiple distinct sections, each with unique characteristics (e.g., color, position, shapes, sizes, widths) and the sections allow distinct binary coding or combinations. These distinguishing characteristics allow each eye mark and section to be differentiated from other eye marks and sections, and/or other print media content, e.g. images. Therefore, each eye mark and section can encode or impart information that is different for each eye mark and section.  See par 30-32. 
Underwood et el disclose the information imparted by the eye marks and sections can contain encoded instructions to perform a variety of functions with respect to one or more images, content, and print media upon which the images, content, and/or eye marks are printed. The various embodiments for eye marks described can 
While Fukuda et al disclose forming the original image on the continuous recording medium, the embodiment relied on for forming the color correction image in the outer area of the recording medium is on a cut sheet.  Underwood discloses an image forming section (Figs. 6A-6C) which forms an outer area image (eye marks), according to the outer area image data, on continuous recording medium in a transportation direction of the medium (par. 89, 90, 96, 100).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have combined Fukuda et al and Underwood et al whereby the outer area image data in Fukuda et al is modified to include a post-processing image (one or more distinctive eye mark sections) for use in a post-processing stage (such as cutting a continuous recording medium) according to a detection criterion (the distinctive characteristics of the eye mark sections), and arranging/printing the resulting outer area image including the color correction image and post-processing image in the outer area of the continuous recording medium as taught by Underwood et al.  Such a modification would allow color calibration to be performed regularly and frequently reducing costs and waste of resources and 
In the combination of Fukuda et al and Underwood et al, the color correction image is not created such that it does not satisfy the detection criterion and is not thereby recognized as a post-processing image, which satisfies the detection criterion, for use at a post-processing stage.  
However, Kawabe discloses a recording medium (paper sheet 50) in Fig. 3 in which control strips (gradation/color parches 60) are printed in the outer area (margin region 52) other than an area for formation of an original image (effective region 51 where an image is printed).  At the peripheral edge of each patch arranged at both ends of the control strips (end patches 61), at least one reference point for specifying the position of the control strip is defined. The reference point is defined by an intersection point between two straight lines including a fine line drawn on the peripheral edge of the end patch 61. See par. 83-87.
 Kawabe discloses detecting the first edge by the analysis from the analysis start position in the rear end direction and detects the first fine line by the analysis from the detected edge in the front end direction, even though another confusable fine line, such as the crop mark for determining the cutting position, exists between the analysis start position and the control strip 60, the fine line which is positioned at the end (the end on the front side) of the control strip 60 can be precisely detected (par. 166).  Based on how the end patch edges and fine lines closest to these edges are detected, even though a mark such as a crop mark for determining the cutting position is drawn in the vicinity of the outside of the end of the control strip, it is possible to prevent the above 
Therefore, would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modified the combination of Fukuda et al and Underwood et al in view of Kawabe to create the color correction image such that it does not satisfy the detection criterion and is not thereby recognized as a post-processing image, which satisfies the detection criterion, for use at a post-processing stage. Such a modification would allow the color correction image to be precisely detected without being confused as the post-processing image and without the post-processing image being erroneously recognized.
Referring to claims 14 and 15:
Claim 14 is the method claim correspond to the function of the apparatus set forth in claim 1 and is therefore rejected for the same reasons as presented above.
Claim 15 is the non-transitory computer-readable medium storing a program causing a computer to perform the functions of the apparatus set forth in claim 1 program product claim 1.  Since Fukuda et al (par. 42), Underwood et al (par. 78), and Kawabe (par. 73) disclose a medium for storing a program causing a computer to perform the functions of the respective devices, the claim is rejected for the same reasons as presented above.

Allowable Subject Matter
Claims 2-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the “image forming section” in claims 1-13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  The “image forming section” is being interpreted to cover the image forming structure described in the specification (see par. 16-22).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Scott A Rogers/
Primary Examiner, Art Unit 2672
08 February 2010